Citation Nr: 0938514	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right ankle, status post fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby F. Rasputnis


INTRODUCTION

The Veteran had active service from August 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO granted the 
Veteran's service connection claim for arthritis of the right 
ankle status post fracture and assigned a ten (10) percent 
evaluation, effective May 17, 2005. 

The Veteran filed a timely notice of disagreement with the 
rating decision and subsequently perfected an appeal on the 
issue of entitlement to an initial evaluation in excess of 10 
percent for his service-connected arthritis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veteran is appealing the initial 10 percent rating 
that was assigned for his ankle disorder after service 
connection was granted, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999), is for application (when a claimant 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

The Board notes that the most recent examination of record of 
the right ankle disorder was in September 2005, which is more 
than 4 years ago. This record of this examination does not 
reflect any review of the claims file.  In addition, the 
examination was conducted at a time when no private medical 
records were available for review.  

Subsequent to the September 2005 examination, a June 2006 
record of private medical treatment was added to the claims 
file.  This treatment record reflects that the Veteran was 
considering a debridement procedure for his ankle which his 
physician believed would improve his symptoms.

As the current status of the Veteran's right ankle condition, 
as well as his treatment history since 2005, is unclear, the 
Board finds that additional development is warranted prior to 
final adjudication of the issue of entitlement to an 
evaluation in excess of 10 percent.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for his right ankle 
disability.  These inquiries must 
include, but are not limited to, the 
private physician who saw the Veteran in 
June 2006.  After securing the necessary 
authorization(s), the RO/AMC must attempt 
to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.	The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of the right ankle 
condition. The following considerations 
will govern the examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination. 
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion as 
to the current severity of the ankle 
arthritis and whether the degree of 
severity has changed since the May 
17, 2005 effective date of service 
connection.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis. The report prepared must 
be typed.

3.	After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If any 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.	Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
initial evaluation in excess of 10 
percent.  The RO/AMC must consider the 
propriety of a "staged" rating based on 
changes in the degree of severity of the 
Veteran's ankle disability since the May 
2005 effective date of service 
connection.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
("SSOC"). The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response. 
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008).  In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.  It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



